Respondent fell down a stairway in defendant’s store and sustained injuries, for which she brought an action for damages. Her *894husband joined in the action, seeking to recover for expenses and loss of services. Before trial the husband died. Respondent recovered a verdict for $12,000. From the judgment entered thereon and the order denying the motion for a new trial, defendant appeals. Judgment and order unanimously affirmed, with costs. The jury’s verdict imports that plaintiff was specially invited to a place in defendant’s store between a counter or showcase on one side and a workbench on the other side, where customers ordinarily do not go or are not expected to go; that she received no warning of a stairway behind a partition and alongside the narrow space to which she was invited, and the danger thereof; and that the circumstances were such as to confine her attention to a picture on the wall and thus to divert her attention from everything else, including the stairway. This a jury could find to be a violation of duty owing by defendant to plaintiff. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.